119 Ga. App. 712 (1969)
168 S.E.2d 626
R. & S. MANAGEMENT COMPANY
v.
HUNTLEY.
44141.
Court of Appeals of Georgia.
Argued January 8, 1969.
Decided May 19, 1969.
Syna, Lewis & Appel, Samuel Appel, for appellant.
William T. Huntley, III, for appellee.
BELL, Presiding Judge.
This is a suit to recover rent due according to a lease contract between the parties. After a trial, the court, sitting without a jury, rendered judgment for defendant. The proceedings on the trial were not reported. Plaintiff's notice of appeal recites: "Transcript of evidence and proceedings will not be filed for inclusion in the record on appeal. Appellant will furnish copies of documents admitted as evidence . . . for inclusion with the record to be forwarded." Both parties recite portions of the evidence in their briefs. Held:
Section 10 (d), (g) of the Appellate Practice Act (Ga. L. 1965, pp. 18, 24; Code Ann. § 6-805 (d), (g)) prescribes the correct procedure for preparing a transcript of the proceedings where a trial is not reported. The parties should have prepared a transcript according to that procedure. This court cannot consider questions with respect to proceedings on a trial which are related in a party's brief but are not incorporated in a properly authenticated transcript as required by the Appellate Practice Act. Palmer v. Stevens, 115 Ga. App. 398 (8) (154 SE2d 803); Cooper v. Brock, 117 Ga. App. 501 (161 SE2d 75). All the enumerated errors are based on general grounds. There being no transcript in the record before us, we must assume the evidence authorized the trial court's judgment. Daniels v. Sanders, 114 Ga. App. 495, 497 (151 SE2d 820); Gleaton Appliance Co. v. Brown-Wright Hotel Supply Corp., 117 Ga. App. 57, 58 (159 SE2d 500); Greene v. McIntyre, 119 Ga. App. 296, 298 (167 SE2d 203).
Judgment affirmed. Eberhardt and Deen, JJ., concur.